DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (# US 2017/0247561).
Nakagawa et al. discloses:
1. A liquid composition for surface treatment (see Abstract) comprising: a nonionic resin particle (see Abstract; [0078]-[0081]); and a multivalent metal salt ([0086]-[0092]). 
Nakagawa et al. explicitly did not discloses:
1. A contact angle of water against a film of the liquid composition is 15 or less degrees. 
3. The liquid composition according to claim 1, wherein a contact angle of water against a film of the nonionic resin particle is 80 or less degrees. 
However, Nakagawa et al. discloses exactly same liquid composition with same resin particle and same metal salt. The contact angle of water against the film of the liquid composition is property of the final product, which constant to the material. Therefore, obviously, the contact angle of water against a film of the liquid composition is 15 or less degrees; and the contact angle of water against a film of the nonionic resin particle is 80 or less degrees. 
2. The liquid composition according to claim 1, wherein the nonionic resin particle comprises at least one member selected from the group consisting of a polyolefin resin, polyvinyl acetate resin, polyvinyl chloride resin, urethane resin, styrene butadiene resin, and a copolymer thereof ([0081]). 
4. The liquid composition according to claim 1, wherein the multivalent metal salt comprises a member selected from the group consisting of a calcium salt, magnesium salt, nickel salt, and aluminum salt ([0086]-[0094]). 
5. A printing method comprising applying the liquid composition for surface treatment of claim 1 to a print substrate; and applying an ink comprising a coloring material to the print substrate ([0190]-[0208]). 
6. The printing method according to claim 5, wherein the applying an ink includes at least one of applying a white ink and applying a non-white ink ([0205]). 

8. The printing device according to claim 7, wherein the second applicator discharges the ink (element: 21, figure: 10).	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ikoshi et al. (# US 2011/0227995) discloses an ink composition for inkjet recording, containing colloidal silica, urea, a coloring material, and water (see Abstract).
(2) Tsubaki (# US 2007/0115325) discloses an jet ink comprises a colorant, water, polymeric compound and surfactant; (see Abstract).
(3) Ogino et al. (# US 2005/0107254) discloses recording paper including a substrate which includes cellulose pulp and has a surface treated with a surface sizing solution, wherein the surface sizing solution contains a surface sizing agent and a nonionic surfactant having an HLB in a range of 6 to 13, a content of the nonionic surfactant is in a range of 1 to 100 parts by weight per 100 parts by weight of the surface sizing agent, and the surface sizing agent has a contact angle with water in a range of 40 to 75.degree. (see Abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853